                           UNITED STATES BANKRUPTCY COURT
                                  Eastern District of Michigan
                                       Southern Division


In the Matter of:

Kathy F. Hunter                                    Bankruptcy No: 19-40782 –tjt
                                                   Chapter 7

                      Debtor(s)

                                   ORDER TO SHOW CAUSE
           ON DISMISSAL OF CASE FOR FAILURE TO PAY FILING FEE

      The files and records of the above-entitled case reveal the debtor has failed to
pay the balance of filing fee in the amount of $ 335.00**   as ordered by the Court
pursuant to 28 U.S.C. Section 1930 and Bankruptcy Rule 1006.

       This is to notify you that a hearing will be held on Wednesday, May 1, 2019 at
9:00 AM before the Honorable Thomas J. Tucker in Room 1925, 211 W. Fort St,
Detroit, Michigan 48226, to show cause why the case should not be dismissed
pursuant to Bankruptcy Rule 1017(b)(1) and 11 U.S.C. Section 707 (a)(2).

       The debtor and the attorney for the debtor must appear at this hearing, unless
the fees are paid in full prior to the hearing date. Notice must be given to the courtroom
deputy that the fee has been paid. If the fee is not paid prior to the hearing date and if
the debtor and attorney for debtor fail to appear at this hearing, the case may be
dismissed.

**NO PERSONAL CHECKS, DEBIT OR CREDIT CARDS will be accepted from a debtor. Payments
submitted to the clerk must be cash, cashiers’ check or money order. Credit cards will only be
accepted from attorneys through pay.gov.

 

 

 

Signed on April 16, 2019

 




       19-40782-tjt    Doc 16     Filed 04/16/19   Entered 04/16/19 12:52:34    Page 1 of 1
